J-S38023-21

                                   2022 PA Super 34


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                   v.                          :
                                               :
    BRIAN S. WOOLSTRUM,                        :
                                               :
                            Appellant          :
                                               :
                                               :   No. 341 WDA 2021

             Appeal from the PCRA Order Entered February 8, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0015705-2017


BEFORE:       BENDER, P.J.E., DUBOW, J., and COLINS, J.*

OPINION BY DUBOW, J.:                          FILED: FEBRUARY 25, 2022

        Appellant, Brian S. Woolstrum, appeals from the Order dismissing his

first Petition filed pursuant to the Post-Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-46. He avers that the PCRA court erred in dismissing his

petition as untimely because he filed it within one year of the date that he

withdrew his direct appeal. This contention has no basis in fact or law. We,

thus, affirm.

        The trial court aptly summarized the relevant background of this case

as follows:

        On April 13, 2018, a jury convicted Appellant [ ] of one count each
        of Indecent Assault-Persons Less than 13 Years of Age, Indecent
        Assault-Person Less than 16 years of Age, Corruption of Minors,
        and Furnishing Alcohol to Minors.        This [c]ourt sentenced
        Appellant on July 26, 2018[,] to fifteen to thirty months of
        incarceration. Appellant filed a Notice of Appeal on August 20,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38023-21


       2018[,] and a Statement of Matters Complained of on September
       5, 2018.

       On May 14, 2019, Appellant voluntarily discontinued his appeal.

       Appellant filed a [counseled PCRA] Petition on June 16, 2020,
       [alleging ineffective assistance of trial counsel] which[, after
       issuing a Pa.R.Crim.P. 907 Notice,] this [c]ourt dismissed as
       untimely filed without exception on February 5, 2021.[1]

       Appellant filed a Notice of Appeal on March 5, 2021[,] and a
       Concise Statement of Errors Alleged on Appeal on March 31, 2021.

PCRA Ct. Op., dated May 11, 2021, at 2 (paragraph breaks added).

       Appellant raises the following issue for review:

       Under the [PCRA], does a trial court commit error by dismissing a
       PCRA Petition when the same is filed within one year of the final
       judg[]ment?

Appellant’s Br. at 7.

       Our Supreme Court has instructed that the timeliness of a PCRA petition

is jurisdictional. If a PCRA petition is untimely, courts lack jurisdiction over

the petition.    Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa.

2005); see also Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa.

Super. 2014) (holding courts do not have jurisdiction over untimely PCRA

petitions).



____________________________________________


1 In response to the court’s Rule 907 Notice, Appellant filed an “Amended
PCRA Petition,” citing the Supreme Court’s May 28, 2020 Amended Fifth
Judicial District Emergency Operations Plan. In his response, Appellant
asserted that his June 16, 2020 filing should have been deemed timely
because the Emergency Operations Plan suspended filing deadlines until June
1, 2020. We set forth the relevant portions of the May 28, 2020 Order, infra.

                                           -2-
J-S38023-21


      In order to be timely filed, a PCRA petition must be filed within one year

of when an appellant’s judgment of sentence becomes final. 42 Pa.C.S. §

9545(b)(1). “A judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of the time for seeking

the review.” 42 Pa.C.S. § 9545(b)(3).        When an appellant voluntarily

withdraws his direct appeal, his judgment of sentence becomes final on the

date of the withdrawal. Commonwealth v. DiVentura, 734 A.2d 397, 399

(Pa. Super. 2000).

      Here, Appellant withdrew his direct appeal on May 14, 2019. Thus, for

purposes of the PCRA’s timeliness requirements, Appellant’s judgment of

sentence became final that same day, May 14, 2019. Therefore, Appellant

had until May 14, 2020, to file a timely PCRA Petition. Appellant’s petition,

filed electronically on June 16, 2020, is patently untimely.

      Appellant avers here, as he did below, that he withdrew his appeal on

May 16, 2019. That is factually incorrect. The docket reveals that his current

counsel filed a Praecipe to Discontinue the Appeal from his judgment of

sentence on May 14, 2019.      The record reveals that this Court entered a

certification of discontinuance to the lower court that same day.

      Appellant also asserts that his judgment of sentence did not become

final until June 16, 2019, 30 days after he contends that he discontinued the

appeal, because “time for seeking review did not expire as he was still able to


                                     -3-
J-S38023-21


request reconsideration from the order voluntarily dismissing the appeal

within those 30 days.” Appellant’s Br. at 11. Appellant does not cite to any

statute, rule, special order, or case to support this assertion. Appellant does,

however, acknowledge the precedential case law holding that a judgment of

sentence becomes final the day an appellant discontinues his direct appeal.

Id., citing Commonwealth v. Conway, 706 A.2d 1243, 1244 (Pa. Super.

1997); Commonwealth v. McKeever, 947 A.2d 782, 785 (Pa. Super. 2008).

      Our research reveals that this settled case law has not been altered by

rule or statute. Accordingly, it is indisputable that Appellant’s judgment of

sentence became final on May 14, 2019, and he, thus, had to file his PCRA

petition by May 14, 2020. His PCRA petition filed on June 16, 2020, falls

outside the PCRA’s one-year time requirement and is, therefore, untimely.

      Courts may review the merits of the claims raised in an untimely PCRA

petition if the petitioner pleads and proves one of the timeliness exceptions

provided in Section 9545(b)(1)(i-iii). Here, Appellant did not assert that any

of the PCRA’s time exceptions applied.

      Rather, as an alternative to his claim that his June 16, 2020, was

patently timely, he attempts to rely on the Supreme Court’s emergency

judicial orders entered in response to the Covid-19 pandemic. The PCRA court

determined that these orders provided Appellant no relief. We agree.

      Our Supreme Court filed an emergency order on March 16, 2020, which

specified that “legal papers or pleadings . . . which are required to be filed


                                     -4-
J-S38023-21


between March 19, 2020, and May 8, 2020, generally shall be deemed to have

been filed timely if they are filed by the close of business on May 11, 2020.”

Since Appellant had until May 14, 2020, to file his PCRA Petition, this

emergency order was not applicable to him.

      On April 28, 2020, the Supreme Court extended the general, statewide

judicial emergency to June 1, 2020, but explicitly stated that the suspensions

of time calculations and deadlines indicated in the Court’s prior orders “shall

remain in effect for the time specified in those orders.” Thus, “legal papers or

pleadings (other than commencement of actions where statutes of limitations

may be in issue) which are required to be filed between March 19, 2020, and

May 8, 2020, generally shall be deemed to have been filed timely if they are

filed by close of business on May 11, 2020.” Emergency Order of Statewide

Judicial Administration Applicable from May 1, 2020, through June 1, 2020,

Nos. 152 and 153, dated 4/28/2020.          In addition, this Order specifically

directed that Pennsylvania courts generally shall be open to conduct all court

business beginning May 4, 2020.

      On May 6, 2020, the Supreme Court entered an order extending the

judicial emergency in the Fifth Judicial District through June 1, 2020, including

the suspensions of time calculations and deadlines, “subject to constitutional

limitations.” Order of Court, In re: Amended Fifth Judicial District Emergency

Operations Plan, No. 23 WM 2020, dated May 6, 2020. Notwithstanding this

apparent deadline suspension extension, the May 6th Order also directed that


                                      -5-
J-S38023-21


the judicial emergency “shall NOT [be] use[d] to secure strategic advantage

in litigation, including by dilatory conduct.” Id. at 2. Accordingly, the order

specifically vested significant discretion in the individual judges to “determine,

on a case-by-case basis, whether a failure to meet a deadline was not directly

the result of or affected by the judicial emergency, [ ] and whether the

deadline should have been met during the judicial emergency.” Id. The order

provided that the “judge may then take any action deemed appropriate to

address the situation.” Id. at 2.

      Here, the PCRA court dismissed Appellant’s Petition after concluding that

it “is time-barred and no exceptions apply.” Order, dated 2/5/21. In its Rule

1925(a) Opinion, the court rejected Appellant’s contention that the judicial

emergency applied as an exception to the PCRA’s time constraints. The court

observed:

      While the judicial emergency caused the physical closure of the
      courthouse, the work of the courts continued, and pleadings were
      accepted electronically through PACFile. Appellant filed his PCRA
      Petition electronically through PACFile on June 16, 2020, in the
      midst of the pandemic, while the courthouse was closed, and has
      no explanation as to why this pleading could not have been filed
      approximately one month earlier. In fact, Appellant failed to
      demonstrate that the judicial emergency in any way affected his
      ability to file a PCRA Petition. As such, his Petition is untimely
      without exception.

PCRA Ct. Op. at 4.

      We agree with the PCRA court’s conclusions. As allowed by the Supreme

Court’s May 6, 2020 Order, the PCRA court properly exercised its discretion

when it concluded that Appellant’s late filing “was not directly the result of or

                                      -6-
J-S38023-21


affected by the judicial emergency.” Rather, Appellant’s late filing was due to

flawed and unsupported reasoning that his judgment of sentence became final

on June 16, 2019.

      In conclusion, Appellant’s PCRA petition was untimely filed, and he failed

to plead the applicability of any of the PCRA’s timeliness exceptions.       In

accordance with the May 6, 2020 Order, the PCRA court properly exercised its

discretion in concluding that Appellant’s “late filing was not the result of or

affected by the judicial emergency.” Thus, the PCRA court properly concluded

it did not have jurisdiction to address the merits of Appellant’s ineffective

assistance of counsel claims. This Court, likewise, lacks jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/25/2022




                                     -7-